PER CURIAM.
This case was considered by the Court on the record, briefs and oral argument of counsel; and it appearing that the relief prayed for in the amended complaint and amended intervening complaint is based on the same facts as are stated in the original complaint and intervening complaint, and that such relief could not be granted without declaring the lease herein involved to be invalid, which presents the same question which was involved in the first appeal of this action, Kentucky Natural Gas Corporation v. Duggins, 6 Cir., 165 F.2d 1011; and the ruling on said appeal being the law of the case on this appeal: It is ordered that the judgment of the District Court be and is affirmed.